FILED
                           NOT FOR PUBLICATION                              JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



E! ENTERTAINMENT TELEVISON,                      No. 09-55937
INC., a Delaware corporation,
                                                 D.C. No. 2:09-cv-01778-R-RC
             Plaintiff - Appellant,

  v.                                             MEMORANDUM *

ENTERTAINMENT ONE GP LIMITED,
a Canada corporation, DBA E1
Entertainment; E1 TELEVISION
PRODUCTIONS, LTD., a Canada
corporation, DBA E1 Television, DBA E1
Television International; E1 FILMS
CANADA, INC., a Canada corporation
DBA E1 Films; E1 ENTERTAINMENT
GP LLC, a Delaware limited liability
company; E1 ENTERTAINMENT U.S.
LP, a Delaware limited partnership,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                     Argued and Submitted December 7, 2009
                              Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: PREGERSON and PAEZ, Circuit Judges, and MAHAN, ** District Judge.

      Plaintiff-Appellant E! Entertainment Television, Inc. (“E!”) appeals the

district court’s denial of its motion for a preliminary injunction against Defendant-

Appellee Entertainment One GP Limited. This court reviews the denial of a

preliminary injunction for abuse of discretion. Am. Trucking Ass’ns, Inc. v. City of

Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009). We have jurisdiction under 28

U.S.C. § 1292(a)(1), and we affirm.

      E! argues that the district court erred in finding that E! failed to

demonstrated a likelihood of success on the merits of its federal trademark

infringement claim under 15 U.S.C. § 1114. In order to show a probability of

success in a cause of action for trademark infringement, an appellant must show

that a likelihood of confusion exists. Sardi’s Restaurant Corp. v. Sardie, 755 F.2d
719, 723 (9th Cir. 1985). We “review the district court's determination of

likelihood of confusion for clear error.” Reno Air Racing Ass’n, Inc. v. McCord,

452 F.3d 1126, 1135 (9th Cir. 2006). Having reviewed the district court’s

application of the Sleekcraft factors, see AMF, Inc. v. Sleekcraft Boats, 599 F.2d




       **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.

                                           2
341 (9th Cir. 1979), we conclude that the district court did not clearly err in finding

there is no likelihood of confusion between the parties’ marks.

      E! also argues that the district court erred in finding that E! did not

demonstrate a likelihood of success on its claim under 15 U.S.C. § 1125(c). We

have held that a party seeking relief under 15 U.S.C. § 1125(c) must demonstrate

that the marks are “identical, or nearly identical,” so that a “significant segment of

the target group of customers sees the two marks as essentially the same.” Thane

Int’l, Inc. v. Trek Bicycle Corp., 305 F.3d 894, 906 (9th Cir. 2002) (quoting

Playboy Enterprises, Inc. v. Welles, 279 F.3d 796, 806 n.41 (9th Cir. 2002)). We

conclude that the district court did not err in finding that the parties’ respective

marks are not nearly identical under this standard. Cf. Thane, 305 F.3d at 907

(concluding that a reasonable finder of fact could find “Trek” and “OrbiTrek”

identical or non-identical for dilution purposes).

      Having concluded that the district court did not abuse its discretion in

finding that E! failed to demonstrate a likelihood of success on the merits of its

infringement or dilution claims, we need not address the remaining three factors of

the preliminary injunction inquiry. See Winter v. Natural Res. Def. Council, Inc.,

--- U.S. ----, 129 S. Ct. 365, 374 (2008); Marlyn Nutraceuticals, Inc. v. Mucos

Pharma GmbH & Co., 571 F.3d 873, 877 (9th Cir. 2009).


                                            3
All pending motions are denied as moot.

AFFIRMED.




                                -4-